Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment and Arguments
Applicant’s amendment filed on June 30, 2021 has been entered and made of record.  Claims 1-16 and 18-20 are pending and are being examined in this application.
It is noted that Applicant did not address the statement regarding 112, 6th paragraph.  As such, the claim limitations noted in the statement will continue to be construed to cover the corresponding structure disclosed in the specification and equivalents thereof.
In light of the amendments, the 112(b) rejection has been updated.
In light of the amendments, the 103 rejection has been replaced with a new ground of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plurality of computing devices...wherein each of the plurality of computing devices is operable to write one or more blocks of data to the storage device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See at least paragraph 14 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein as the one or more blocks of data are compressed data is provided to a metadata journal.” This limitation is not written in a grammatically correct form. It is also unclear whether both recitations of data refer to the same of different data. Appropriate correction is required. For purposes of examination, this limitation will be interpreted as incorporating the next “wherein” clause (based on claim 11) as “wherein, as the one or more blocks of data are compressed, data associated with changes being made to the storage device by the one or more blocks of data is provided to a metadata journal.”
Claim 11 recites “compressing one or more blocks of data via a computing device, wherein the compressing provides data associated with changes made to a storage device by the one or more blocks of data.” It is unclear where the data associated with changes is provided. Appropriate correction is required. For purposes of examination, this limitation will be interpreted as “compressing one or more  to a metadata journal.”
Additionally, claims 6 and 16 recite the limitation “the plurality of storage devices.” There is no antecedent basis for this limitation. Appropriate correction is required. For purposes of examination, this limitation will be interpreted as “the storage device” recited in claims 1 and 11, respectively.
Further, claim 12 recites the limitation “the plurality of computing devices.” There is no antecedent basis for this limitation. Appropriate correction is required. For purposes of examination, this limitation will be interpreted as “the computing device” recited in claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nanda et al. (US 9020987) in view of Walker et al. (US Pub. 2017/0357462) and further in view of Leshinsky et al. (US Pub. 20170132091).
Referring to claim 1, Nanda discloses a system comprising: 
a storage device; and a plurality of computing devices communicatively coupled to each other and to the storage device via a network [fig. 2B; col. 8, lines 61-66; clients 21 and 22 of network file server 23 may access files stored in a persistent storage device of disk array 19 from any of data processors 26, 27, and 28]

wherein...data associated with changes being made to the storage device by the one or more blocks of data is provided to a metadata journal... [col. 10, lines 15-26; metadata changes resulting from an I/O request are recorded in a file system transaction log].
Nanda does not appear to explicitly disclose that the data associated with changes being made to the storage device by the one or more blocks of data is provided to a metadata journal as the one or more blocks of data are compressed; and wherein the metadata journal and the one or more previous metadata journals form a linked list that keeps track of higher level operations and ensures a persistence of the higher level operations in case of a failure.
However, Walker discloses that the data associated with changes being made to the storage device by the one or more blocks of data is provided to a metadata journal as the one or more blocks of data are compressed [fig. 2; pars. 39 and 40; data log information (e.g., handle, key, pointers, other metadata) is generated for each data log segment as data is compressed and stored in a data log].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the logging taught by Nanda so that data log information is generated for each data log segment as data is compressed as taught by Walker. The motivation for doing so would have been to simplify and improve the performance of the storage device [Walker, par. 15].
Nanda and Walker do not appear to explicitly disclose wherein the metadata journal and the one or more previous metadata journals form a linked list that keeps track of higher level operations and ensures a persistence of the higher level operations in case of a failure.
However, Leshinsky discloses wherein the metadata journal and the one or more previous metadata journals form a linked list that keeps track of higher level operations and ensures a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the logging taught by the combination of Nanda and Walker so that the data log information includes back links to previous entries as taught by Leshinsky. The motivation for doing so would have been to consistently persist updates for purposes of data recovery [Leshinsky, par. 23].
Referring to claim 2, Nanda discloses wherein each of the plurality of computing devices comprises a virtual file system (VFS) node [figs. 1 and 2B; each data processor comprises a VFS (e.g., data processor 26 comprises VFS 45)].
Referring to claim 3, Nanda discloses wherein a metadata registry is maintained on a VFS backend in the VFS node [col. 10, lines 15-26; the file system transaction log comprises some or all of the file system metadata].
Referring to claim 4, Nanda discloses wherein the VFS backend manages the metadata registry to store the changes being made to the storage device by the one or more blocks of data [col. 10, lines 15-26; the file system transaction log comprises some or all of the file system data].
Referring to claim 5, Nanda discloses wherein the metadata registry comprises volatile memory on the VFS backend [col. 11, lines 6-10; subsequent changes to metadata are stored using a volatile memory].
Referring to claim 6, Walker discloses wherein the storage device comprises flash memory [par. 12; the storage device may be a flash storage device].
Referring to claim 7, Walker discloses wherein the metadata journal is written to the storage device concurrently with the compressed one or more blocks of data [pars. 39 and 40; the data log information is generated for each data log segment as data is compressed and stored in the data log].
Referring to claim 8, Nanda discloses wherein in the event of a power failure, the metadata journal and the one or more previous metadata journals are compared to data that is saved in the storage device to determine whether the saved data is intact [col. 2, line 67 – col. 3, line 2; col. 10, lines 33-51; when there is a file server failure (e.g., due to loss of power), the log entries in the file system transaction log are replayed based on a consistency check].
Referring to claim 9, Nanda discloses wherein if the saved data is intact, the one or more previous metadata journals are discarded [col. 10, lines 30-33; if the metadata stored in the persistent memory is consistent, the file system transaction log can be discarded].
Referring to claim 10, Nanda discloses wherein if the saved data is not intact, the metadata journal and the one or more previous metadata journals are replayed to determine a new metadata registry state [col. 10, lines 33-51; if the metadata stored in the persistent memory is inconsistent, the log entries in the file system transaction log are replayed until a consistent state is reached].

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Leshinsky.
Referring to claim 11, Walker discloses a method comprising: 
compressing one or more blocks of data via a computing device [fig. 1, CPU 102], wherein the compressing provides data associated with changes made to a storage device [fig. 1, storage device 106] by the one or more blocks of data to a metadata journal [fig. 2; par. 39, and 40; data log information (e.g., handle, key, pointers, other metadata) is generated for each data log segment as data is compressed and written to memory];
concurrently writing the metadata journal and the compressed one or more blocks of data to the storage device [fig. 2; pars. 39 and 40; the data log information is generated for each data log segment as the data is compressed and written to memory], 

Walker does not appear to explicitly disclose appending the metadata journal to the compressed one or more blocks of data [par. 21; the log record may be co-located with the data]; wherein the metadata journal comprises one or more back pointers to one or more previous metadata journals in the storage device; and wherein the metadata journal and the one or more previous metadata journals form a linked list that keeps track of higher level operations and ensures a persistence of the higher level operations in case of a failure [par. 78; each log record includes back links to previous log records (i.e., all the log records form a linked list)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the logging taught by Walker so that the data log information includes back links to previous entries as taught by Leshinsky. The motivation for doing so would have been to consistently persist updates for purposes of data recovery [Leshinsky, par. 23].
Referring to claim 16, Walker discloses wherein the storage device comprises flash memory [par. 12; the storage device may be a flash storage device].

Claims 12-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker and Leshinsky in view of Nanda.
Referring to claim 12, Walker and Leshinsky do not appear to explicitly disclose wherein each of the plurality of computing devices comprises a virtual file system (VFS) node.
However, Nanda discloses wherein each of the plurality of computing devices comprises a virtual file system (VFS) node [figs. 1 and 2B; each data processor comprises a VFS (e.g., data processor 26 comprises VFS 45)].

Referring to claim 13, Nanda discloses maintaining a metadata registry related to the metadata journal on a VFS backend in the VFS node [fig. 1, file system transaction log 60].
Referring to claim 14, Nanda discloses managing, via the VFS backend, the metadata registry to store the changes being made to the storage device by the one or more blocks of data [col. 3, lines 38-47; col. 11, lines 15-27; the file system transaction log comprises the log entry that stores changes to the metadata in response to receiving the I/O request].
Referring to claim 15, Nanda discloses wherein the metadata registry comprises volatile memory on the VFS backend [col. 11, lines 6-10; the file system transaction log stores changes to metadata using a volatile memory].
Referring to claim 18, Walker and Leshinsky do not appear to explicitly disclose comparing the metadata journal and the one or more previous metadata journals to data that is saved on the storage device, in the event of a power failure, to determine whether the saved data is intact.
However, Nanda discloses comparing the metadata journal and the one or more previous metadata journals to data that is saved on the storage device, in the event of a power failure, to determine whether the saved data is intact [col. 2, line 67 – col. 3, line 2; col. 10, lines 33-51; when there is a file server failure (e.g., due to loss of power), the log entries in the file system transaction log are replayed based on a consistency check].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the logging taught by the combination of Walker and Leshinsky so that 
Referring to claim 19, Nanda discloses discarding the one or more previous metadata journals if the saved data is intact [col. 10, lines 30-33; if the metadata stored in the persistent memory is consistent, the file system transaction log can be discarded].
Referring to claim 20, Nanda discloses replaying the metadata journal and the one or more previous metadata journals, if the saved data is not intact, to determine a new metadata registry state [col. 10, lines 33-51; if the metadata stored in the persistent memory is inconsistent, the log entries in the file system transaction log are replayed until a consistent state is reached].




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157